DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims benefit to U.S. Provisional Application No. 63/062990, filed October 7, 2020. Claims 1-47 are given an earliest effective filing date of October 7, 2020.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 19, 2021, December 2, 2021, January 13, 2022, March 31, 2022, May 27, 2022, and August 8, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner. Nonpatent references that are lined through are illegible and have not been considered.
Claim Objections
Claims 40 and 41 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 11-12, 26-33, 42-43, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-43 and 45-46 recite a use (e.g., a use of a combination in the treatment of a patient) without any active, positive steps delimiting how this use is actually practiced. Appropriate correction is required.
Claims 3-5, 7-8, 11-12, and 26-33 contain the trademarks/trade names Lipitor, Livalo, Mevacor, Zocor, Pravachol, Lescol, Crestor, Zetia, and Juxtapid.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe pharmaceutical agents and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 42-43 and 45-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a use without any active, positive steps delimiting how this use is actually practiced. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-39, 44, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170312359A1 (“Pordy”; PTO-892).
The claims are directed toward a treatment for refractory hypercholesterolemia, the method comprising a combination of a statin, a lipid-lowering agent that is not a statin, and an inhibitor of ANGPLT3. Pordy discloses a treatment for refractory familial hypercholesterolemia that comprises, compared to the instant claims, the same agents, the same doses, the same treatment protocol, the same mode of administration, the same metrics of disease severity, and the same pharmaceutical composition. 
Pordy teaches methods for treating patients with hypercholesterolemia who are non-responsive to, inadequately controlled by, or intolerant to lipid modifying therapies (i.e. refractory hypercholesterolemia) [0069]. Pordy states: “The patient who is treatable by the methods of the present invention has hypercholesterolemia (e.g., a serum LDL-C concentration of greater than or equal to 70 mg/dL” [0072]. The clinical laboratory presentation of refractory familial hypercholesterolemia overlaps with that for generic refractory hypercholesterolemia (i.e. includes both familial and non-familial hypercholesterolemia). Therefore, as disclosed, the scope of the disease treated by Pordy is encompassed by the disease treated by the instant claims, and thus the invention of Pordy overlaps with the instant claims. “"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus,” In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989), see MPEP 2131.02.

With regard to claims 1-20, Pordy teaches methods for treating patients who suffer from familial hypercholesterolemia by administering an ANGPTL3 inhibitor in combination with a statin and one lipid lowering agent other than a statin [0009-0010] (instant claim 1). A second lipid-lowering agent that is not a statin can also be administered [0011] (instant claim 2). The statin is selected from the group consisting of atorvastatin, pitavastatin, lovastatin, simvastatin, pravastatin, fluvastatin, and rosuvastatin [0013] (instant claim 3), where rosuvastatin is administered orally at a dose of about 5-40 mg once a day (instant claim 4) [0014] and atorvastatin is administered orally at a dose of about 10-80 mg once a day [0015] (instant claim 5). Pordy teaches that one lipid lowering agent other than a statin is an agent that is an inhibitor of cholesterol absorption [0016], where the agent is ezetimibe [0017] administered at a dose of about 10 mg one a day [0018] (instant claims 6-8). The second lipid lowering agent other than a statin is an inhibitor of MTTP [0019], where the agent is lomitapide [0020] administered at a dose of about 5-60 mg once a day [0021] of 20 mg once a day [0022] (instant claims 9-12). The ANGPTL3 inhibitor is an antibody or antigen-binding fragment thereof that specifically binds to ANGPTL3 [0027], where the anti-ANGPTL3 antibody is evinacumab [0028] administered (before, during, or after treatment with a statin, ezetimibe, lomitapide, or any other lipid lowering agent [0029]) intravenously at a dose ranging from about 1-20 mg/kg of body weight [0030] or at a dose about 15 mg/kg of body weight [0031] or subcutaneously at a dose ranging from about 50-750 mg [0032] or at a dose ranging from about 300-450 mg [0033] (instant claims 13-19). Evinacumab Is administered every week, every 2 weeks, every 3 weeks, every 4 weeks, every 2 months, every 3 months, or every 4 months [0034] (claim 20).
Regarding claims 21-38, Pordy teaches a method for improving one or more lipid parameters in a patient diagnosed with refractory hypercholesterolemia, the method comprising administration of an ANGPTL3 inhibitor in combination with one or more therapeutically effective doses of a lipid lowering agent selected from statin, an agent that inhibits cholesterol absorption, an agent that inhibits MTTP, or a combination thereof, wherein the improvement in one or more lipid parameter(s) includes  one or more of the following [0035]: decrease from baseline LDL-c [0036], a decrease from baseline in Apo B [0037], a decrease from baseline non-HDL-C [0038], a decrease from baseline total-C [0039], and a decrease from baseline in TG [0041] (instant claim 21, subparts a-e). In addition, Pordy reports treatment with usual background therapy and evinacumab decreased baseline LDL-C by 49±23% [0154] (which reads on ≥ 23% of instant claim 22a), decreased baseline ApoB by 46±18% [0154]  (which reads on ≥ about 20% of instant claim 22b), decreased baseline non-HDL-C 49±22% [0154] (which reads on ≥ 30% of instant claim 22c), and decreased baseline TG by 1-75% [0163] (which reads on ≥ 35% of claim 22e).  The ANGPTL3 inhibitor is an antibody or antigen-binding fragment thereof that specifically binds to ANGPTL3 [0043], where the anti-ANGPTL3 antibody is evinacumab [0044] administered before, during, or after treatment with a statin, ezetimibe, or lomitapide [0029] (instant claims 23-25). Administration of evinacumab is intravenous at a dose ranging from about 1-20 mg/kg of body weight [0030] or at a dose about 15 mg/kg of body weight [0031] or subcutaneous at a dose ranging from about 50-750 mg [0032] or at a dose ranging from about 300-450 mg [0033] (instant claims 34-37). Evinacumab administration is every week, every 2 weeks, every 3 weeks, every 4 weeks, every 2 months, every 3 months, or every 4 months [0034] (instant claim 38). The statin is selected from the group consisting of atorvastatin, pitavastatin, lovastatin, simvastatin, pravastatin, fluvastatin, and rosuvastatin [0045] (instant claim 26), where rosuvastatin is administered orally at a dose of about 5-40 mg once a day [0046] (instant claim 27), atorvastatin is administered orally at a dose of about 10-80 mg once a day [0047] (instant claim 28). Pordy teaches that one lipid lowering agent other than a statin is ezetimibe, an agent that is an inhibitor of cholesterol absorption [0048] (instant claim 29), administered at a dose of about 10 mg once a day [0049] (instant claims 30). The second lipid lowering agent other than a statin is lomitapide, an inhibitor of MTTP [0050] (instant claim 31), administered at a dose of about 5-60 mg once a day [0051] of 20 mg once a day [0052] (instant claims 32-33).
Regarding claim 39, Pordy teaches an anti-ANGPTL3 antibody comprising HCVR of SEQ ID NO: 1 (instant SEQ ID NO: 1) and LCVR of SEQ ID NO: 5 (instant SEQ ID NO: 5).
With respect to claims 44 and 47, Pordy teaches a pharmaceutical composition comprising ANGPTL3 inhibitor to a patient in combination with a statin, an inhibitor of cholesterol absorption, and an inhibitor of MTTP, wherein the ANGPTL3 inhibitor and additional agents are contained within the same, or in different pharmaceutical compositions. The pharmaceutical compositions of the invention are formulated with suitable carriers, excipients, and other agents that provide suitable transfer, delivery, tolerance, and the like. “A multitude of appropriate formulations can be found in the formulary known to all pharmaceutical chemists: Remington's Pharmaceutical Sciences, Mack Publishing Company, Easton, PA” [0121]. 
Pordy therefore anticipates the claimed invention of claims 1-39, 44, and 47.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649




/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649